 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 60 
646 
R. J. Houle Mechanical Contractors 
and
 Kenneth 
Modlin. Case 5ŒCAŒ31343
 July 29, 2004 
DECISION AND ORDER 
BY MEMBERS 
LIEBMAN
, SCHAUMBER, AND 
MEISBURG
 The General Counsel seeks summary judgment in this 
case pursuant to the terms of a settlement agreement.  

Upon charges filed by employee Kenneth Modlin on July 
14, 2003, the General Counsel issued the complaint and 
the amended complaint on October 27 and December 31, 

2003, respectively, against the Respondent, R.J. Houle 
Mechanical Contractors, alle
ging that it has violated Sec-
tion 8(a)(1) of the Act by terminating Modlin because he 
engaged in concerted activities.  The Respondent filed an 
answer to the complaint and to the amended complaint. 
Thereafter, the Charging Pa
rty, the Respondent, and 
counsel for the General Counsel entered into a settlement 
agreement, which was approv
ed by Administrative Law 
Judge Richard A. Scully on January 30, 2004.  The set-
tlement required the Respondent to: (1) make Modlin 
whole by payment to him of $20,000, with $5000 due on 

March 20, 2004, and 13 payments of $1154 due on a 
biweekly basis thereafter;
1 and (2) post a notice to em-
ployees regarding the complaint allegations.  The agree-

ment also contained the following further provisions: 
 In consideration of the Administrative Law Judge ap-

proving this Settlement Ag
reement, Respondent agrees 
that, in the event of any non-compliance to make re-
quired payments on the date specified, or to cure any 

such failure within fourteen (14) days of the specified 
payment date, the total amount of backpay ($28,000) 
plus interest to date of payment shall become immedi-
ately due and payable.  Respondent agrees after four-
teen (14) days notice from the Regional Director of the 

National Labor Relations Board, on motion for sum-
mary judgment by the General Counsel, Respondent™s 
Answer and Amended Answer to the instant Amended 

Complaint shall be considered withdrawn.  Thereupon, 
the Board may issue an order requiring Respondent to 
show cause why said Motion of the General Counsel 

should not be granted.  The Board may, without the ne-
cessity of trial, find all allegations of the Amended 
Complaint to be true, make findings of fact and conclu-

sions of law consistent with those allegations adverse to 
Respondent on all issues raised by the pleadings.  The 
Board may then issue an Order providing full remedy 
                                                          
 1 The lump-sum payment of $5000 and the 13 installment payments 
of $1154 add up to $20,002, rather than $20,000 as indicated in the 
settlement.   
as specified in the Amended Complaint.  The parties 
further agree that a Board Order and U.S. Court of Ap-
peals Judgment may be entered thereon 
ex parte
.  By letter dated March 29, 2004, the compliance officer 
for Region 5 advised the Respondent that it was in de-
fault of the settlement agreem
ent because it had failed to 
perform any of its obligations under the agreement.  The 
letter further advised the Respondent that to cure its de-
fault, it should, by April 2, 2004, remit the first sched-

uled payment of $5000; post
 the notice to employees; 
complete and return a certificate of posting indicating 
where and for how long the notice was posted; expunge 
all references to Modlin™s unlawful termination from its 
files; and notify Modlin that it had done this and that his 

unlawful termination would not be used against him in 
any way.   
By letter dated April 6, 2004, the compliance officer 
again requested the Respondent to comply with the set-
tlement agreement.  The compliance officer extended the 
date for compliance to April 9, 2004.   
By letter dated April 14, 2004, the compliance officer 
once again requested the Resp
ondent to comply with the 
agreement, and advised that the Region would initiate 

summary judgment proceedings
 in accordance with the 
terms of the agreement unless the Respondent complied 
by April 16, 2004.   
By facsimile transmission dated April 16, 2004, the 
Respondent returned to the Re
gion a certificate of post-
ing and a copy of a letter to Modlin informing him that 

all references to his unlawful termination were removed 
from its files and would not be used against him in any 
way.  The Respondent stated that it intended to remit 
payments due under the settlement agreement on or 
about May 15, 2004. 
On May 17, 2004, the Region sent a courtesy copy of 
the Motion for Summary Judgment to the Respondent™s 
counsel of record, along with a letter advising that unless 

the Respondent complied with the settlement agreement 
by remitting payments due under the agreement by May 
24, 2004, the motion would be filed with the Board.  On 

the same date, the Respondent™
s counsel of record or her 
office returned the motion to the Region.   
On May 19, 2004, the Region sent a courtesy copy of 
the Motion for Summary Judgment to the Respondent at 
its place of business in Rockville, Maryland, along with a 
letter indicating that a copy of the motion had been sent 

to the Respondent™s legal counsel of record but was re-
turned, and notifying the Respondent that unless it com-
plied with the settlement agreement by remitting pay-

ments due under the agreement by May 24, 2004, the 
 R. J. HOULE MECHANICAL CONTRACTORS
 647
motion would be filed with the Board.  The Respondent 
did not comply.   
Having received no payment from the Respondent, on 
May 28, 2004, the General Counsel filed a Motion for 

Summary Judgment with the Board.  The General Coun-
sel submits that the Respondent defaulted on the settle-
ment agreement by failing to make required payments 

and that its answers should therefore be considered with-
drawn.  On June 4, 2004, the Board issued an order trans-
ferring the proceeding to the 
Board and a Notice to Show 
Cause why the motion should not be granted.  The Re-
spondent filed no response.  The allegations in the mo-
tion are therefore undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Summary Judgment 
According to the uncontroverted allegations in the Mo-
tion for Summary Judgment, although the Respondent 

initially submitted an answer to the complaint and 
amended complaint, it subsequently entered into a set-
tlement agreement, which provided for the withdrawal of 

the answers in the event of noncompliance with the set-
tlement agreement.  The Respondent has failed to com-
ply with the settlement agreement by failing to pay any 

moneys toward the backpay, plus interest to date, which 
is now due and owed to the Charging Party.  We there-
fore find that the Respondent™s answers have been with-

drawn by the terms of the January 30, 2004 settlement 
agreement, and that, as further provided in that settle-
ment agreement, all the allegations of the complaint and 

amended complaint are true.
2 Accordingly, we grant the General Counsel's Motion 
for Summary Judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a Maryland cor-
poration with an office and 
place of business in Rock-
ville, Maryland (the Respondent™s facility), has been 
engaged in the business of mechanical contracting pro-
viding heating, air conditioning, and ventilation services 

and units.   
During the 12-month period preceding issuance of the 
amended complaint, the Respondent, in conducting its 

business operations, sold and shipped from its Rockville, 
Maryland facility goods and supplies valued in excess of 
$50,000 directly to points located outside the State of 

Maryland and performed services valued in excess of 
$50,000 in states other than the State of Maryland.  Dur-
                                                          
 2 See U-Bee, Ltd.
, 315 NLRB 667 (1994). 
ing the same period, the Respondent, in conducting its 
business operations, sold and shipped from its Rockville, 
Maryland facility goods valued in excess of $50,000 di-
rectly to International Builders, Inc., an enterprise lo-

cated within the District of Columbia. 
At all material times, International Builders, Inc., a 
Maryland corporation with an
 office and place of busi-
ness in Washington, D.C., has been engaged in the con-
struction industry as 
a general contractor. 
During the 12-month period preceding issuance of the 
amended complaint, the Respondent, in conducting its 
business operations described above, provided services 
valued in excess of $50,000 for International Builders, 
Inc., an enterprise located within the District of Colum-
bia.  During the same period, International Builders, Inc., 

in conducting its business operations, purchased goods 
and supplies at its Washington, D.C. facility in excess of 
$50,000 directly from points lo
cated outside the District 
of Columbia, and purchased services valued in excess of 
$50,000, which were furnished to it at its Washington, 
D.C. facility directly from points located outside the Dis-

trict of Columbia. 
We find that the Respondent is an employer engaged 
in commerce within 
the meaning of Section 2(2), (6), and 
(7) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, the following individuals held 
the positions set forth opposite their respective names 
and have been supervisors of the Respondent within the 
meaning of Section 2(11) of the Act and agents of the 

Respondent within the meaning of Section 2(13) of the 
Act:  Robert J. Houle - President 
George Mills  - Superintendent 

Troy Sakraida - Plumbing Foreman 
 Since on or about June 6, 2003, Kenneth Modlin, the 
Charging Party, engaged in
 protected, concerted activi-
ties by discussing the Respondent™s failure to pay em-
ployees overtime pay with other coworkers, and was 

selected by them as their spokesman to bring their com-
plaints regarding this matter to the Respondent. 
On or about June 6, 2003, the Charging Party concert-
edly presented employee complaints to the Respondent 
regarding the Respondent™s failure to pay employees 
overtime pay. 
On June 6, 2003, the Respondent terminated the em-
ployment of Modlin. 
The Respondent terminated
 Modlin because he en-
gaged in the conduct set forth above and to discourage 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 648 
employees from engaging in protected concerted activi-
ties. CONCLUSION OF 
LAW By the acts and conduct described above, the Respon-
dent has interfered with, restrained, and coerced employ-
ees in the exercise of the rights guaranteed them by Sec-
tion 7 of the Act, in violation of Section 8(a)(1) of the 

Act.  The Respondent™s unfa
ir labor practices affect 
commerce within the meaning of
 Section 2(6) and (7) of 
the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we shall order it to take cer-
tain affirmative action designed to effectuate the policies 
of the Act.  Specifically, having found that the Respon-

dent has violated the Act by terminating Kenneth Mod-
lin, we shall order the Respondent to make him whole for 
any loss of earnings and other benefits suffered as a re-

sult of his unlawful discharge by paying him the liqui-
dated damages amount set forth in the noncompliance 
clause of the settlement agreement.  As described above, 

the settlement agreement provided that in the event of 
noncompliance, ﬁthe total amount of backpay ($28,000) 
plus interest to date of payment shall become immedi-

ately due and payable.ﬂ  Accordingly, we shall order the 
Respondent immediately to remit to the Region $28,000, 
plus interest as prescribed in 
New Horizons for the Re-
tarded
, 283 NLRB 1173 (1987), for payment to Modlin.   
The standard Board remedies for the violation found 
here ordinarily also includ
e a cease-and-desist order, 
reinstatement and full make-whole relief, expungement, 
and notice posting.  However, the General Counsel™s 
motion indicates that the 
Respondent has already com-
plied with the notice posting provisions of the settlement, 
expunged the illegal discharge from its files, and notified 

Modlin that it has done so and that the discharge will not 
be used against him in any way.  In addition, Modlin has 
declined the Respondent™s of
fer of reinstatement.   
Moreover, the noncompliance clause in the settlement 
agreement is ambiguous with regard to whether any re-
lief is warranted beyond the payment of liquidated dam-

ages.  Thus, the noncompliance clause, in addition to 
providing for the payment of $28,000 plus interest in 
liquidated damages, provides that the Board may ﬁissue 
an Order providing full remedy as specified in the 
Amended Complaint.ﬂ  However, the amended complaint 

does not specify any remedy.  In these circumstances, we 
conclude that the Respondent is obligated only to pay the 
liquidated damages specified in the settlement agree-

ment.
3  See 
Bartlett Heating & Air Conditioning
, 339 
NLRB 1044 (2003) (remedy limited to liquidated dam-
ages specified in breached settlement agreement; non-

compliance clause was ambiguous regarding whether 
other remedies would be warranted).  Compare 
L. J. Lo-
gistics, Inc.,
 339 NLRB 729 (2003) (remedy not limited 
to backpay amount specified in breached settlement 
agreement; noncompliance clause specified that the 

Board could issue an Order ﬁproviding a full remedy for 
the violations so found as is
 customary to remedy such 
violations, not limited to provisions of this Settlement 

Agreementﬂ).    
ORDER The National Labor Relations Board orders that the 
Respondent, R. J. Houle Mech
anical Contractors, Rock-
ville, Maryland, its officers,
 agents, successors, and as-
signs, shall 
1.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Immediately remit $28,000 plus interest to Region 
5 to be disbursed to employee Modlin, in accordance 
with the terms of the settlement agreement. 
(b) Within 21 days after service by the Region, file with 
the Regional Director a sworn certification of a responsi-
ble official on a form provided by the Region attesting to 
the steps that the Respondent has taken to comply. 
                                                          
 3 This is consistent with the limited relief requested in the General 
Counsel™s motion.  The General Counsel requests that the Board ﬁissue 
an order requiring Respondent to comply with the remaining terms of 
the settlement agreement by immediately paying twenty-eight thousand 

dollars ($28,000), plus interest to date, to the Charging Party.ﬂ  
Member Liebman agrees that the limited relief requested in the Gen-
eral Counsel™s motion is appropriate he
re where, as the General Counsel™s 
motion indicates, the Respondent alread
y has otherwise complied with the 
Board™s full standard remedies.  Compare 
Bartlett Heating & Air Condi-
tioning, 
339 NLRB 1044, 1047Œ1048 (2004 (dissenting opinion). 
 